Citation Nr: 0607853	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  00-10 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for medial 
meniscectomy, left knee, currently rated as 20 percent 
disabling.

2.  Entitlement to an increased rating for traumatic 
arthritis of the left knee, currently rated as 10 percent 
disabling.

3.  Entitlement to an effective date earlier than August 12, 
2005, for the award of a 10 percent rating for degenerative 
arthritis in the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1970 to July 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied an increased rating for medial meniscectomy, 
left knee with traumatic arthritis, rated as 10 percent 
disabling.  The veteran requested a Board hearing, but 
withdrew the request in June 2000.  In September 2001, he 
testified at an RO hearing.  In September 2001, the RO 
granted an increased rating of 20 percent for the left knee 
effective April 2, 1999.      
 
In October 2004, the Board remanded this case for additional 
development, which subsequently was accomplished.  In August 
2005, the RO granted a separate 10 percent rating for 
degenerative changes in the left knee effective August 12, 
2005.  The veteran's representative indicated that the 
veteran is not satisfied with the knee ratings.  Thus, this 
claim is still before the Board.  AB v. Brown, 6 Vet. App. 35 
(1993).




FINDINGS OF FACT

1.  The veteran's left knee meniscectomy is currently 
manifested by subjective complaints of instability, some 
functional impairment due to pain, one rehabilitative 
diagnosis of left medial collateral ligament laxity, and 
otherwise no findings of instability. 

2.  The veteran's left knee arthritis is currently manifested 
by range of motion from 0 degrees to 100 to 140 degrees, and 
some painful motion.

3.  The evidence of record demonstrates that degenerative 
arthritis in the left knee was factually ascertainable on 
April 2, 1999.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating higher than 20 
percent for medial meniscectomy of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5257 (2005).

2.  The criteria for an increased rating higher than 10 
percent rating for degenerative arthritis in the left knee 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010 (2005).

3.  The criteria for a separate compensable rating for 
limitation of flexion of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321(b), 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5260 (2005); VAOPGCPREC 23-97 (1997).

4.  The criteria for a separate compensable rating for 
limitation of extension in the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5261 (2005); VAOPGCPREC 23-97.

5.  Effective April 2, 1999, a 10 percent evaluation is 
warranted for degenerative arthritis in the left knee.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

The RO provided the veteran with a copy of the appealed June 
1999 rating decision, March 2000 statement of the case (SOC), 
and September 2001, June 2002, January 2004, April 2004, and 
August 2005 supplemental statements of the case (SSOC's) that 
discussed the pertinent evidence, and the laws and 
regulations related to an increased rating claim for a left 
knee disability.  These documents essentially notified the 
veteran of the evidence needed to prevail on his claim.

In addition, in a November 2004 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim, and 
offered to assist him in obtaining any relevant evidence, and 
requested that he submit any evidence in his possession.  
This letter gave notice of what evidence the veteran needed 
to submit and what evidence VA would try to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC's, and notice letter dated in November 
2004 complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claim, the relative 
duties of VA and the claimant to obtain evidence, and 
affording him an opportunity to submit all pertinent evidence 
pertaining to his claims that he might have); and Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies notice).

The CAVC previously held in part in Pelegrini, supra, that a 
notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the June 1999 rating decision, the RO denied 
the veteran's increased rating claim for a left knee 
disability.  In November 2004, the RO provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate his claim on appeal, and clarified what 
information and evidence must be submitted by the veteran, 
and what information and evidence would be obtained by VA.    

The CAVC most recently held, however, that even when notice 
is not provided prior to the initial unfavorable decision by 
the AOJ on the appellant's claim, as required by Pelegrini, 
supra, this deficiency is not prejudicial to the appellant 
when subsequent VA actions "essentially cured the error in 
the timing of notice."  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  While the notice provided to the veteran in 
November 2004 was not given prior to the first AOJ 
adjudication of the claims, the subsequent VA letter 
corrected any procedural errors.  The notice was provided by 
the AOJ prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Additionally, even though the November 
2004 VCAA letter did not provide the veteran with notice of 
an effective date for any increased rating for his knee, 
pursuant to Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-
1506 (Vet. App. March 3, 2006), any error would be harmless.  
Since the claim for an increased rating is denied, as 
discussed below, no new effective date for a higher rating 
would be assigned.  As the decision below regarding the 
effective date for degenerative arthritis is favorable to the 
veteran, any defect with respect to the timing and content of 
the notice requirement was non-prejudicial, and VA's duty to 
notify the veteran has been satisfied.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records, VA medical records dated from February 1999 to July 
2000, an April 2000 letter from the veteran's former 
employer, and an August 2001 federal medical employment 
record.  The Board finds that there are no additional medical 
treatment records necessary to proceed to a decision in this 
case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided VA medical examinations in May 1999, June 
2001, June 2003, and August 2005 and the examiners rendered 
considered medical opinions regarding the pertinent issues in 
this matter.    

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his increased 
rating claim; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issue of increased ratings is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.

Analysis

The RO originally granted service connection for medial 
meniscectomy, left knee in September 1976, assigning a 10 
percent rating effective July 29, 1976.  

In April 1999, the veteran filed an increased rating claim 
for his left knee disability.  He later stated that he had to 
quit his job as a truck driver because he could not get in 
and out of the truck or switch gears, and could not find 
gainful employment.  He also stated that his knee popped out 
of socket more frequently and was very unstable.  He noted 
that he took medication, in part, for his knee and that 
Federal Railroad regulations prohibited working while on 
medication.  He also noted that he could not perform his job 
safely with his knee, and had lost two jobs and numerous 
hours of sleep.  He stated that the pain had gone from 
periodic to almost constant and that since 1976, the mobility 
in his knee had decreased and often had affected his line of 
work, family, and financial well-being.  He also noted that 
the top portion of his left thigh had started to turn numb 
and that he could not drive by himself and needed help with 
many everyday functions.  In sum, the veteran contends that 
the level of his left knee disability is higher than 
warranted by a 10 percent rating.

As noted, the RO granted an increased rating of 20 percent 
for the left knee medial meniscectomy in September 2001, 
effective April 2, 1999; and in August 2005 assigned a 
separate 10 percent rating for degenerative changes in the 
left knee, effective August 12, 2005.  The veteran's 
representative indicated in November 2005 and February 2006 
that the veteran was not satisfied with this rating; 
specifically, that an increased rating should be assigned 
based on functional impairment; and a separate rating should 
be granted for a left knee scar.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The veteran's medial meniscectomy of the left knee is 
currently rated as 20 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5257 for other impairment of 
the knee, moderate recurrent subluxation or lateral 
instability; and 10 percent disabling under 38 C.F.R. 
§ 4.71a, DC 5010, for degenerative arthritis.

A January 1999 VA orthopedic clinical record shows complaints 
that his left knee would give way when carrying heavy weight, 
or pop loose and become painful when he squatted.  Physical 
examination revealed scars, well-healed with no signs of 
infection.  His range of motion was 0 to 130 degrees with 
negative Lachman's and McMurray's tests.  There also was no 
ligamentous instability.  The impression was degenerative 
meniscus tear, left knee.  X-ray films were negative. 

A February 1999 VA physical therapy report shows a 
rehabilitative diagnosis of left medial meniscal tear and 
left medial collateral ligament laxity.  The veteran reported 
that his left knee gave way and locked and that pain 
increased with stress.  On physical examination, he reported 
no light touch sensation to the left medial surface of the 
knee; however pressure sensation was normal.  He 
hyperextended the left knee during stance phase of gait.  
Functional mobility was within functional limits, but 
decreased to the veteran's standard.  He experienced 
increased pain with valgus test to the left knee; and the 
meniscus test was negative secondary to guarding.  A high 
knee brace was issued.

A May 1999 VA examination report shows a medial scar on the 
left knee of 8 cm, and a circular scar above that 
approximately 10 cm.  The knee joint was stable and there was 
no effusion or heat.  Range of motion was flexion to 100 or 
110 degrees and extension to 0 degrees.  Lachman's test was 
negative and there was no noise or crepitus noted in the 
joint.  The veteran stated that walking caused pain and that 
he was unable to run.  The final diagnosis included a painful 
joint with degenerative arthritis.  There was negative 
history of collapse or lock-up.  X-ray examination revealed 
mild osteoarthritis in the left knee.

In December 1999, a VA outpatient treatment report shows pain 
on flexion and extension of the left knee.

A July 2000 VA outpatient treatment report shows complaints 
of not sleeping well, due, in part, to the pain in his knee.  
He had a slight limp and favored his left lower extremity.  
Physical examination showed pain to the knee on anterior 
flexion; extension was "okay."  Left and right lateral 
flexion was "okay."  The veteran stated that he could not 
twist at all.  Deep tendon reflexes in the patella and 
Achilles were intact.  The impression was joint pain.

A June 2001 VA examination report shows symptoms of 
peripheral neuropathy and neurological disorder, related to 
some type of toxicity secondary to alcohol use for many 
years.  The veteran wore a brace, containing metallic 
supports both medially and laterally, which he stated he wore 
when on his feet.  He was unemployed because of multiple 
medications by the neurologist and for his joint pain, and 
was terminated by his employer in April 2000 because of the 
inability to function with all of these medications.  The 
veteran stated that his knee joint had become more painful 
and less stable in the two years since he was examined and 
that he had developed what he called peripheral neuropathy, 
described as his leg jerking at night when he was asleep.  
Physical examination revealed a medial scar of the left knee 
about 8 cm and a circular scar above that approximately 10 
cm.  The knee joint was stable without the brace; there was 
no effusion or heat.  He had full range of motion from 0 to 
110 degrees and a negative Lachman's test.  There was no 
crepitus noted and no effusion.  The final diagnoses included 
status postoperative medial meniscectomy of the left knee 
with normal range of motion, and significant neurological 
symptoms secondary to alcohol abuse.

A June 2003 VA examination report shows that June 2001 x-rays 
of the knee were normal.  The examiner noted that the veteran 
wore a brace; but it was suspected this was just for 
examination, since the knee joint was totally asymptomatic 
and had full strength without disability.  Physical 
examination showed that the veteran walked with an unstable 
gait using a walker and had a knee brace in place that looked 
totally new and unused.  The knee joint had no effusion and 
range of motion was 0 to 140 degrees.  He had full strength 
of flexors and extensors and no crepitus noted.  The two 
surgical incisions noted on the medial aspect of the knee 
joint were as previously described, well-healed and 
unchanged.  The final diagnosis was status postoperative 
meniscectomy of the left knee with normal range of motion.  
He had negative physical findings, full strength of the knee, 
and no instability.

In August 2005, a VA examination report shows pain in the 
left knee with no functional impairment, full range of 
motion, full strength, and no instability.  The examiner 
stated that the veteran had no need for assistive devices and 
that his present occupation was not affected, as he had been 
unemployed for years.  There was no particular effect on his 
daily activities; he walked with a walker and had a tremor 
secondary to his non-service connected conditions.  There was 
no fatigability after repeated flexion and extension and no 
muscle atrophy noted.  The joint was not painful with any 
motion; there was no crepitation or effusion in the joint 
noted.  The patella was freely mobile and the joint appeared 
fully stable.  The veteran had additional limitation 
following repetitive use, but none after active and passive 
flexion and extension repeatedly.  He had no history of 
flare-ups; no instability, both medial and lateral; and 
anterior and posterior collateral ligaments showed full 
strength without any abnormal movement.  The examiner found 
no disability because of weakened movement, and no excessive 
fatigability in coordination, pain, swelling, deformity, or 
atrophy.  The veteran had no pain elicited on any range of 
motion.  Although the veteran complained that his knee hurt 
all the time, especially when he walked, the examiner stated 
that this was not connected to the service-connected 
disability or its history.  The examiner found no muscle 
atrophy attributable to the service-connected left knee 
disability; and no muscle groups were affected.  The examiner 
also stated that in regards to the effect on employment, the 
knee was not the problem, as it was totally functional.  X-
rays and clinical examination all were noted to be totally 
within normal limits.  X-ray examination report showed 
minimal degenerative changes present medially.  The Board 
notes that the examiner recorded the knee range of motion 
from 0 to 40, but deduces that this was a typographical error 
in light of the other physical findings.  

As noted, the veteran has a 20 percent rating for his right 
knee disability under DC 5257 for other impairment of the 
knee, including moderate recurrent subluxation or lateral 
instability; and a 10 percent rating under DC 5003 for 
degenerative arthritis.  See 38 C.F.R. § 4.71a.  The Board 
will consider whether the veteran can receive higher ratings 
under these diagnostic codes, or a separate or higher rating, 
under any other applicable diagnostic code.

Under DC 5257, moderate recurrent subluxation or lateral 
instability warrants a 20 percent rating.  Severe recurrent 
subluxation or lateral instability warrants a 30 percent 
rating.  While the veteran had complaints of his knee giving 
way and popping out place, and wore a brace, physical 
examination consistently found no instability in the knee 
without the brace.  A February 1999 physical therapy report 
notes a rehabilitative diagnosis of left medial collateral 
ligament laxity and that the veteran hyperextended during 
stance phase of gait; but this was not reflected in any of 
the other physical examinations of record, nor does it 
represent severe subluxation or instability.  Additionally, 
although the veteran reportedly used a walker, this was 
attributed to other non-service connected disabilities.  
Thus, as a whole, the veteran's left knee disability does not 
reach the level of a 30 percent rating under DC 5257.

Lateral instability and degenerative arthritis of the knee 
may be rated separately under DC's 5257 and 5003.  VAOPGCPREC 
23-97 (1997).

Traumatic arthritis established by x-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 
5010.  Degenerative arthritis established by x-ray findings 
will be evaluated on the basis of limitation of motion of the 
specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

As previously discussed, the veteran was assigned a separate 
10 percent rating for degenerative changes in the left knee, 
effective August 12, 2005.  The 10 percent rating is the 
highest rating available for degenerative arthritis under DC 
5003.   
X-ray evidence of involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbations warrants a 20 percent rating 
under DC 5003; but this is not to be combined with ratings 
based on limitation of motion.  See Note (1).  Thus, a rating 
higher than 10 percent is not warranted under DC 5003.  

The veteran is, however, entitled to an effective date 
earlier than August 12, 2005 for his 10 percent rating under 
DC 5003 for degenerative arthritis.  A May 1999 VA 
examination report shows mild osteoarthritis in the left 
knee.  The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  In cases involving increases in 
disability compensation, the effective date will be the 
earliest date at which it is factually ascertainable that an 
increase in disability had occurred if the claim is received 
within one year from such date.  Otherwise, the date of 
receipt of the claim will be the effective date.  38 C.F.R. § 
3.400(o)(2).  As it was factually ascertainable prior to 
August 12, 2005 that the veteran had degenerative arthritis 
in his left knee, the date of claim, April 2, 1999, should be 
the effective date for the 10 percent rating under DC 5003.  
See 38 C.F.R. § 3.400(o)(2).  A January 1999 clinical note 
shows degenerative meniscus tear; however, the x-rays were 
negative.  Thus, degenerative arthritis was not factually 
ascertainable prior to April 2, 1999.  

None of the remaining diagnostic codes, however, provide for 
a higher or separate rating for the left knee disability. 

The average normal range of motion of the knee is 0 to 140 
degrees.  38 C.F.R. § 4.71a, Plate II.  DC 5260 addresses 
limitation of flexion of the leg.  Flexion limited to 15 
degrees warrants a 30 percent rating; flexion limited to 30 
degrees warrants a 20 percent rating; flexion limited to 45 
degrees warrants a 10 percent rating; and flexion limited to 
60 degrees warrants a noncompensable rating.  The veteran's 
flexion ranged from 100 degrees to 140 degrees; thus, he is 
not entitled to a rating higher than 20 percent, or a 
separate compensable rating, under DC 5260.  

DC 5261 addresses limitation of extension of the leg, and 
assigns a 50 percent rating for extension limited to 45 
degrees; a 40 percent rating for extension limited to 30 
degrees; a 30 percent rating for extension limited to 20 
degrees; a 20 percent rating for extension limited to 15 
degrees; a 10 percent rating for extension limited to 10 
degrees; and a noncompensable rating for extension limited to 
5 degrees.  However, VA medical records consistently show 
full extension of the left knee; thus, a rating higher than 
20 percent, or a separate compensable rating under DC 5261 is 
not warranted.  

The only other applicable diagnostic code for the knee, which 
provides a rating higher than 20 percent, is DC 5262, which 
addresses impairment of tibia and fibula.  Malunion of, with 
marked knee or ankle disability warrants a 30 percent rating.  
Nonunion of, with loose motion, requiring brace warrants a 40 
percent rating.  However, there are no findings of malunion 
or nonunion of the tibia and fibula.  As noted, the left knee 
joint consistently was found stable.  Thus, a higher rating 
under DC 5262 is not applicable.

The veteran also is not entitled to a separate rating for his 
surgical scar, as asserted by the veteran's representative.  
A scar, superficial, and painful on examination warrants a 
separate 10 percent rating under 38 C.F.R. § 4.118, DC 7804.  
However, January 1999 and June 2003 medical records show the 
veteran's surgical scar on the left knee was well-healed with 
no signs of infection.  Additionally, findings of sensory 
impairment and peripheral neuropathy were related to toxicity 
from alcohol abuse in June 2001; so a separate neurological 
rating is not warranted.

In evaluating the veteran's claim, the Board considered 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The Board notes that the medical 
evidence shows some painful motion of the left knee, which is 
an important factor in assessing the level of disability 
involving any form of arthritis.  See 38 C.F.R. § 4.59.  The 
medical evidence also shows complaints of instability, pain 
on walking, inability to run, and sleep impairment.  An 
August 2001 Railroad Retirement Board functional assessment 
further shows physical impairment in prolonged sitting, 
standing, bending, heavy lifting, or climbing.  However, a 
February 1999 VA examiner noted that the veteran's functional 
mobility was within functional limits, although decreased to 
veteran's standards.  An August 2005 VA examiner also found 
no weakened movement, excessive fatigability, incoordination, 
pain, swelling, deformity, or atrophy.  Moreover, any 
functional loss already is contemplated by the 20 percent 
rating assigned under DC 5257; and the separate 10 percent 
rating under DC 5003.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  

An extra-schedular rating under 38 C.F.R. § 3.321(b) also is 
not warranted.  The evidence shows the veteran complained in 
1999 that he had missed work due to his knee and had 
difficulty climbing in and out of the cab and utilizing the 
clutch as a truck driver.  The veteran also was terminated 
from his position as switchman in April 2000, due to his 
numerous medications taken, in part, for his knee.  An August 
2005 examiner, however, specifically determined that in 
regard to the effect on employment, the knee was not the 
problem, as it was totally functional.  While this shows the 
veteran's left knee affects his employability, the evidence 
does not rise to the level of marked interference with 
employment.  There also are no findings of frequent periods 
of hospitalization.  As such, this case does not present such 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b).

In sum, under the circumstances in this case, the Board finds 
that the preponderance of the evidence is against evaluations 
in excess of 20 percent under 38 C.F.R. § 4.71a, DC 5257; and 
in excess of 10 percent rating under DC 5003.  The Board 
finds that the evidence supports an earlier effective date of 
April 2, 1999 for the 10 percent evaluation under DC 5003.  
See 38 C.F.R. §§ 4.7, 4.25.


ORDER

Entitlement to an increased rating for medial meniscectomy, 
left knee, currently rated as 20 percent disabling, is 
denied.

Entitlement to an increased rating for traumatic arthritis of 
the left knee, currently rated as 10 percent disabling, is 
denied.

Entitlement to an earlier effective date of April 2, 1999, 
for the award of a 10 percent rating for degenerative 
arthritis in the left knee is granted, subject to the rules 
and payment of monetary benefits.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


